Exhibit 10.20

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



(Space above for recorder’s use)

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California  90071-1560
Attn:  Kim N. A. Boras, Esq.


﻿

SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT

THIS SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of
April 5,  2018 by and among Green Plains Wood River LLC, a Delaware limited
liability company (together with its successors and permitted assigns,
“Grantor”), having an address at 1811 Aksarben Drive, Omaha, NE  68106, to
Fidelity National Title Insurance Company (“Trustee”), having an address at
11600 College Boulevard, Suite 205, Overland Park, Kansas 66210, for the benefit
of BNP PARIBAS (“BNPP”), as Pari Passu Agent (as hereinafter defined), having an
address at 787 Seventh Avenue, New York, New York  10019 (BNPP, in such
capacity, together with its successors and assigns, “Beneficiary”).

RECITALS

A.BNPP is party to that certain Term Loan Intercreditor and Collateral Agency
Agreement, dated as of August 29, 2017 (as it may be amended, restated,
supplemented, replaced or otherwise modified from time to time the “Term Loan
Intercreditor Agreement”), by and among BNPP in its capacity as collateral agent
for the holders of the Term Loan Obligations (as defined therein) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Term
Loan Agent”), BNPP in its capacity as collateral agent for the holders of the
ABL Obligations (such holders collectively referred to herein as the “ABL
Claimholders” and each, individually, as a “ABL Claimholder”) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Pari
Passu Agent”), BANK OF THE WEST and ING CAPITAL LLC, as joint administrative
agent for the holders of the ABL-Cattle Obligations (as defined therein)
(together with their respective successors and assigns in such capacity being
hereinafter



--------------------------------------------------------------------------------

 

referred to as “ABL-Cattle Agent”), BNPP in its capacity as collateral agent for
the holders of the ABL-Grain Obligations (as defined therein) (together with its
successors and assigns in such capacity being hereinafter referred to as
“ABL-Grain Agent”), and PNC BANK, NATIONAL ASSOCIATION, as agent for the holders
of the ABL-Trade Obligations (as defined therein) (together with its successors
and assigns in such capacity being hereinafter referred to as “ABL-Trade
Agent”), and acknowledged and agreed to by GREEN PLAINS INC., a Delaware
corporation (the “Company”) and the other New Grantors (as defined
therein).  Any capitalized term used in this Deed of Trust that is not otherwise
defined herein, either directly or by reference to another document, shall have
the meaning for purposes of this Deed of Trust as it is given in the Term Loan
Intercreditor Agreement.

B.Grantor is one of the New Grantors under the Term Loan Agreement and has
entered into a Guaranty in favor of ABL-Cattle Agent, a Guaranty in favor of
ABL-Grain Agent and a Guaranty in favor of ABL-Trade Agent, each dated as of
August 29, 2017, guaranteeing the ABL-Cattle Obligations, the ABL-Grain
Obligations and the ABL-Trade Obligations, respectively (collectively, the
“Guaranteed Obligations”).

C.Pursuant to the Term Loan Intercreditor Agreement, Grantor executes and
delivers this Deed of Trust to secure the Guaranteed Obligations on a pari passu
basis  (collectively the “Obligations Secured”).

D.Pursuant to the Term Loan Intercreditor Agreement, this Deed of Trust, in
second lien and security interest status, will be and remain subject, junior and
subordinate to that certain First Lien Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing Statement, dated as of the date
hereof, made by Grantor to Fidelity National Title Insurance Company, as
trustee, for the benefit of Term Loan Agent (as it may hereafter be amended,
restated, supplemented, renewed, consolidated, extended, substituted, replaced
or otherwise modified from time to time, the “First Lien Deed of Trust”), and
the First Lien Deed of Trust shall be prior and superior to this Deed of Trust.

DEFINITIONS

Environmental Law means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and (ii)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act,
the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, together with any amendments or reauthorizations thereto or
thereof, and any and all regulations promulgated thereunder, and all analogous
state and local counterparts or equivalents.

Event of Default means any “Event of Default” under any ABL Loan Document.





2

--------------------------------------------------------------------------------

 

Hazardous Material means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

Permitted Liens means “Permitted Liens,” “Permitted Encumbrances” or similar
terms as defined in the ABL Loan Documents and for avoidance of doubt, any Lien
in favor of the Term Loan Collateral Agent to secure Term Loan Obligations under
the Term Loan Documents.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the ABL Claimholders and the Pari Passu Agent (each, a “Secured
Party”, collectively, the “Secured Parties”) under or in connection with the
Obligations Secured, THE GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY GRANTS,
ASSIGNS, TRANSFERS AND SETS OVER TO TRUSTEE, IN TRUST WITH POWER OF SALE FOR THE
USE AND BENEFIT OF PARI PASSU AGENT, AND GRANTS PARI PASSU AGENT (for the
benefit of the Secured Parties) A SECURITY INTEREST IN the real estate legally
described in Exhibit A hereto (the “Land”) in Hall County (the “County”),
Nebraska (the “State”); together (i) with all right, title and interest, if any,
that the Grantor may now have or hereafter acquire in and to all improvements,
buildings and structures of every nature whatsoever now or hereafter located on
the Land (the “Improvements”); and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof; (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);





3

--------------------------------------------------------------------------------

 

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Grantor and Pari Passu Agent agree that the Premises and all of
the Property Rights and Fixtures owned by the Grantor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Deed of Trust to be real estate
and covered by this Deed of Trust; and

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Term Loan
Intercreditor Agreement, the Grantor is hereby authorized to collect and receive
such awards and proceeds and to give proper receipts and acquittance therefor,
and to apply the same as provided herein); (ii) all contract rights, general
intangibles, actions and rights in action relating to the Real Property,
including all rights to insurance proceeds and unearned premiums arising from or
relating to damage to the Real Property; (iii) all plans and specifications,
designs, drawings and other information, materials and matters heretofore or
hereafter prepared relating to the Real Property; and (iv) all proceeds,
products, replacements, additions, substitutions, renewals and accessions of and
to the Real Property (the rights and interests described in this paragraph, the
“Intangibles”).

The Grantor (i) pledges and assigns to the Pari Passu Agent from and after the
date of the effectiveness hereof (including any period of redemption), primarily
and on a parity with the Real Property, and not secondarily, all rents, issues
and profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Pari
Passu Agent all such leases, contracts and agreements (including all the
Grantor’s rights under any contract for the sale of any portion of the Mortgaged
Property and all revenues and royalties under any oil, gas and mineral lease
relating to the Real Property) (collectively the “Leases”); provided however,
that so long as no Event of Default has occurred and is continuing, a license is
hereby given to Grantor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).





4

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing or any other provision of this Mortgage including,
without limitation, Section 2.1 of this Mortgage, the Mortgaged Property does
not include any movable personal property or movable contents owned by Mortgagor
and located within the Improvements which would be insurable as “contents”
pursuant to Section III. Property Covered: Coverage B – Personal Property of the
General Property Form, Standard Flood Insurance Policy issued by the United
States Federal Emergency Agency National Flood Insurance Program.

Nothing herein contained shall be construed as constituting the Pari Passu Agent
a mortgagee-in­possession in the absence of the taking of title and/or
possession of the Mortgaged Property by the Pari Passu Agent.  Nothing contained
in this Deed of Trust shall be construed as imposing on the Pari Passu Agent any
obligation of any lessor under any Lease of the Mortgaged Property in the
absence of an explicit assumption thereof by the Pari Passu Agent.  In the
exercise of the powers herein granted the Pari Passu Agent, prior to Pari Passu
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Pari Passu Agent, all such liability
being expressly waived and released by the Grantor, except for any such
liability arising on account of the Pari Passu Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee
and the Pari Passu Agent, their respective beneficiaries, successors and
assigns, forever for the uses and purposes herein set forth.  Except to the
extent such a release or waiver is not permitted by applicable law, the Grantor
hereby releases and waives all rights of redemption or reinstatement, if any,
under and by virtue of any of the laws of the State, and the Grantor hereby
covenants, represents and warrants that, at the time of the execution and
delivery of this Deed of Trust, (a) the Grantor has good and marketable fee
simple title to the Mortgaged Property, with lawful authority to grant, remise,
release, alien, convey, mortgage and warrant the Mortgaged Property, (b) the
title to the Mortgaged Property is free and clear of all encumbrances, except
the Permitted Liens and (c) except for the Permitted Liens, the Grantor will
forever defend the Mortgaged Property against all claims in derogation of the
foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Pari Passu Agent and the Grantor further agree that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be created and perfected under the Uniform Commercial Code in effect in the
State (the “Code”), this Deed of Trust shall constitute a security agreement,
fixture filing and financing statement, and for that purpose, the following
information is set forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing second priority security interest to the Pari Passu Agent for the
benefit of the Secured Parties in that portion of the Mortgaged Property in
which the creation and/or perfection of a security interest is governed by the
Code.



5

--------------------------------------------------------------------------------

 

(b) The “Debtor” is the Grantor and the “Secured Party” is the Pari Passu Agent
for the benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Pari Passu Agent may file this Deed of Trust, or a reproduction hereof,
in the real estate records or other appropriate index, as a financing statement
for any of the items specified herein as part of the Mortgaged Property.  Any
reproduction of this Deed of Trust or of any other security agreement or
financing statement is sufficient as a financing statement.

(h) The Grantor authorizes the Pari Passu Agent to file any financing statement,
continuation statement or other instrument that the Pari Passu Agent or the ABL
Controlling Agent may reasonably deem necessary or appropriate from time to time
to perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Term
Loan Intercreditor Agreement, the remedies for any violation of the covenants,
terms and conditions of the agreements herein contained shall be as prescribed
herein, in the ABL Loan Documents, or by general law, or, as to that part of the
security in which a security interest may be perfected under the Code, by the
specific statutory consequences now or hereafter enacted and specified in the
Code, all at the election of the ABL Controlling Agent.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Grantor warrants, represents, and covenants to Beneficiary and the ABL
Claimholders as follows:

Section 3.1 Second Lien Status

.  Grantor shall preserve and protect the second priority lien of this Deed of
Trust.  If any lien or security interest other than a Permitted Lien is asserted
against the Mortgaged Property,



6

--------------------------------------------------------------------------------

 

Grantor shall promptly, and at its expense, (a) give Beneficiary a detailed
written notice of such lien or security interest (including origin, amount and
other terms), and (b)(i) pay the underlying claim in full or take such other
action so as to cause it to be released or (ii) contest the same in compliance
with the requirements of the ABL Loan Documents (including, if applicable, any
requirement to provide a bond or other security satisfactory to Beneficiary).

Section 3.2 Payment of Taxes on this Deed of Trust

.  Without limiting any provision of the ABL Loan Documents, the Grantor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Deed of Trust or shall
levy, assess or charge any tax, assessment or imposition upon this Deed of Trust
or the credit or indebtedness secured hereby or the interest of any Secured
Party in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Grantor shall pay for such documentary stamps in the
required amount and deliver them to the Pari Passu Agent or pay (or reimburse
the Pari Passu Agent for) such taxes, assessments or impositions.  The Grantor
agrees to provide to the Pari Passu Agent, at any time upon request, official
receipts showing payment of all taxes, assessments and charges that the Grantor
is required or elects to pay under this Section.  The Grantor agrees to
indemnify each Secured Party against liability on account of such documentary
stamps, taxes, assessments or impositions, whether such liability arises before
or after payment of the Obligations Secured and regardless of whether this Deed
of Trust shall have been released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Deed of Trust shall, at the direction of the ABL Controlling Agent (or at the
Pari Passu Agent’s option) and without any further documentation, attorn to the
Pari Passu Agent as lessor if for any reason the Pari Passu Agent becomes lessor
thereunder, and, upon demand after an Event of Default has occurred and is
continuing, pay rent to the Pari Passu Agent, and the Pari Passu Agent shall not
be responsible under such Lease for matters arising prior to the Pari Passu
Agent becoming lessor thereunder; provided that the Pari Passu Agent shall not
become lessor or obligated as lessor under any such Leases unless and until it
shall have been directed by the ABL Controlling Agent to do so, or it shall
elect in writing to do so.

Section 3.4 Use of the Real Property

.  The Grantor agrees that it shall not (a) permit the public to use any portion
of the Real Property in any manner that could reasonably be expected to impair
the Grantor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Grantor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Grantor change the use of the Mortgaged Property in any material way,
without the consent of the ABL Controlling Agent, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance





7

--------------------------------------------------------------------------------

 

.  Subject to the Term Loan Intercreditor Agreement, the Grantor shall:

(a)At its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Pari Passu Agent, until the Obligations Secured are paid in full,
(i) insurance upon the Mortgaged Property, in such form, written by such
companies, for such periods, and against such risks and in amounts customarily
insured against or carried by corporations engaged in the same or substantially
similar business and similarly situated, with provisions reasonably satisfactory
to the Pari Passu Agent for payment of all losses under applicable policies to
the Pari Passu Agent (including a lender loss payee endorsement in favor of the
Pari Passu Agent); (ii) liability insurance (including an endorsement naming the
Pari Passu Agent as an additional insured), written by such companies, for such
periods, and against such risks and in amounts customarily insured against or
carried by corporations engaged in the same or substantially similar business
and similarly situated; and (iii) with respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, flood
insurance in such reasonable total amount as the Pari Passu Agent may from time
to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to applicable flood
insurance laws, from a financially sound and reputable insurance companies
(except to the extent that any insurance company insuring the Mortgaged Property
of the Grantor ceases to be financially sound and reputable, in which case, the
Grantor shall promptly replace such insurance company with a financially sound
and reputable insurance company), and, if required by the Pari Passu Agent,
deposit copies of such policies with the Pari Passu Agent; and use commercially
reasonable efforts to cause each policy of insurance to provide for no less than
10 days’ prior written notice to the Pari Passu Agent of cancellation of a
policy due to non-payment of a premium and no less than 30 days’ prior written
notice to the Pari Passu Agent of cancellation for any other reason.  Prior to
an Event of Default, use of insurance proceeds shall be governed by the Term
Loan Intercreditor Agreement.  If an Event of Default exists and is continuing,
and the Pari Passu Agent has given notice to the Grantor that the Pari Passu
Agent intends to exercise its rights under this Section 3.5, then, subject to
the Term Loan Intercreditor Agreement, the Pari Passu Agent shall be entitled to
(a) adjust any casualty loss and (b) apply the proceeds thereof as provided in
Section 4.2 of this Mortgage. 

(b)Maintain and preserve all property that is used or useful in its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof.

﻿

Section 3.6 Real Property Taxes

.  The Grantor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Grantor and whether levied, assessed or imposed as excise, privilege or property
taxes; provided that the foregoing shall not require the



8

--------------------------------------------------------------------------------

 

Grantor to pay any of the foregoing so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and so long
as neither the Mortgaged Property nor any part thereof or interest therein shall
be in reasonable danger of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Term Loan Intercreditor Agreement, the Grantor
assigns to the Pari Passu Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use “Eminent Domain Proceedings”).  If an Event of Default
exists and is continuing and the Pari Passu Agent has given notice to the
Grantor that the Pari Passu Agent intends to exercise its rights under this
Section 3.7, then, subject to the terms of the Term Loan Intercreditor
Agreement, the Pari Passu Agent shall be entitled to (a) participate in and/or
direct (at the sole discretion of the ABL Controlling Agent) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 4.2 of
this Deed of Trust.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the ABL Loan Documents and the Term Loan
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, including a failure to perform or observe any of the covenants
set forth in this Deed of Trust that is not cured within any applicable cure
period, in addition to any rights and remedies provided for in the ABL Loan
Documents, if and to the extent permitted by applicable law, the following
provisions shall apply:

(a) Power of Sale.  Pari Passu Agent may direct Trustee to exercise Trustee’s
power of sale with respect to the Mortgaged Property, or any part thereof, in a
non-judicial procedure as permitted by applicable law.  If Pari Passu Agent
elects to exercise its power of sale with respect to the Real Property and other
portions of the Mortgaged Property, or any part thereof, Trustee shall record a
notice of default in each county in which any part of such Real Property and
other Mortgaged Property is located in the form prescribed by applicable law and
shall mail copies of such notice in the manner prescribed by applicable
law.  After the time required by applicable law, Trustee shall give public
notice of the sale to the persons and in the manner prescribed by applicable
law. Trustee, without demand on Grantor, shall sell such Real Property and other
Mortgaged Property at public auction to the highest bidder at the time and place
and under the terms designated in the notice of sale in one or more parcels and
in any order Trustee determines.  Trustee may postpone sale of all or any parcel
of the Mortgaged Property in accordance with the provisions of applicable law.
Trustee, Pari Passu Agent, or their designee, may purchase at any such
sale.  Upon receipt of the price bid, Trustee shall deliver to the purchaser a
Trustee’s deed conveying the Real Property and other Mortgaged Property that are
sold.  The recitals in the deed of compliance with applicable law shall be prima
facie evidence of such compliance and conclusive evidence thereof in favor of
bona fide purchasers and encumbrancers for value and without notice. Grantor
acknowledges that the power of sale granted in this Deed of Trust may be



9

--------------------------------------------------------------------------------

 

exercised by Trustee without prior judicial hearing. Grantor has the right to
bring an action to assert the non-existence of an Event of Default or any other
defense of Grantor to acceleration and sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a Trustee’s deed conveying the Mortgaged Property so sold
without any covenant or warranty, express or implied.  The recitals in Trustee’s
deed shall be prima facie evidence of the truth of the statements made therein.

(b) Pari Passu Agent’s Power of Enforcement.  The Pari Passu Agent may
immediately foreclose this Deed of Trust by judicial action.  The court in which
any proceeding is pending for the purpose of foreclosure of this Deed of Trust
by judicial procedure or in connection with the exercise of any non-judicial
power of sale by the Trustee may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof as a homestead, appoint a receiver (the
provisions for the appointment of a receiver and assignment of rents being an
express condition upon which the loans and other financial accommodations hereby
secured are made) for the benefit of the Secured Parties, with power to collect
the Rents, due and to become due, during such foreclosure suit and the full
statutory period of redemption notwithstanding any redemption.  The receiver,
out of the Rents when collected, may pay reasonable costs incurred in the
management and operation of the Real Property, prior and subordinate liens, if
any, and taxes, assessments, water and other utilities and insurance, then due
or thereafter accruing, and may make and pay for any necessary repairs to the
Real Property, and may pay any part of the Obligations Secured in accordance
with the ABL Loan Documents (subject to the Term Loan Intercreditor Agreement)
or any deficiency decree entered in such foreclosure proceeding.  Upon or at any
time after the filing of a suit to foreclose this Deed of Trust, the court in
which such suit is filed shall have full power to enter an order placing the
Pari Passu Agent in possession of the Real Property with the same power granted
to a receiver pursuant to this clause (a) and with all other rights and
privileges of a mortgagee-in-possession under applicable law.

(c) Pari Passu Agent’s Right to Enter and Take Possession, Operate and Apply
Income.  The Pari Passu Agent shall, at the direction of the ABL Controlling
Agent or at its option, have the right, acting through its agents or attorneys
or a receiver, with process of law, to enter upon and take possession of the
Real Property, to expel and remove any persons, goods or chattels occupying or
upon the same, to collect or receive all the Rents, to manage and control the
Real Property, to lease the Real Property or any part thereof, from time to
time, and, after deducting all reasonable attorneys’ fees and expenses of
outside counsel, and all reasonable expenses incurred in the protection, care,
maintenance, management and operation of the Real Property, to distribute and
apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement) or any deficiency decree entered in any foreclosure
proceeding.

(d) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Real Property in any manner permitted by the laws of
the State and any foreclosure suit may be brought by the Trustee or by the Pari
Passu Agent.



10

--------------------------------------------------------------------------------

 

(e) Grantor, on its own behalf and on behalf of each party hereto, hereby
requests a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to them at the applicable address provided in the first
paragraph of this Deed of Trust.

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale

.  Subject to the requirements of applicable law, the proceeds or avails of any
trustee or foreclosure sale and all moneys received by Pari Passu Agent pursuant
to any right given or action taken under the provisions of this Deed of Trust
shall be applied as follows:

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s
fees, attorneys’ fees and costs of title evidence), and in addition thereto,
reasonable compensation to Pari Passu Agent, its agents and counsel, and all
actual out of pocket expenses, advances, liabilities and sums made or furnished
or incurred by Trustee, Pari Passu Agent or ABL Controlling Agent under this
Deed of Trust and the ABL Loan Documents, together with interest at the maximum
rate permitted by law, and all taxes, assessments or other charges, except any
taxes, assessments or other charges subject to which the Mortgaged Property
shall have been sold;

(b) In accordance with the applicable provisions of the ABL Loan Documents,
subject to the Intercreditor Agreements;

(c) To the payment of any other sums required to be paid by Grantor pursuant
to  any provision of this Deed of Trust, or any of the ABL Loan Documents; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Pari Passu Agent shall be exclusive of, but shall
be in addition to, every other remedy or right now or hereafter existing at  law
or in equity.  No delay in the exercise or omission to exercise any remedy or
right available during the existence of any Event of Default shall impair
any  such remedy or right or be construed to be a waiver of such Event of
Default or acquiescence therein, nor shall it affect any subsequent Event of
Default of the same or different nature.  To the extent permitted by applicable
law, every such remedy or right may be exercised concurrently or independently
and when and as often as may be deemed expedient by the Pari Passu Agent.

Section 4.4 Pari Passu Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Deed of Trust,
and this Deed of Trust is foreclosed upon or judgment is entered upon any
Obligations Secured, (or, in the case of a trustee’s sale, shall  have  met  the
statutory requirements thereof with respect to such



11

--------------------------------------------------------------------------------

 

collateral), execution may be made upon any one or more of the properties, lots
or parcels and not upon the others, or upon all of such properties or parcels,
either together or  separately, and at different times or at the same time, and
execution sales or sales by advertisement may likewise be conducted separately
or concurrently, in each case at the election of the ABL Controlling Agent.

Section 4.5 No Merger

.  In the event of a foreclosure of this Deed of Trust or any other mortgage or
trust deed securing the Obligations Secured, the Obligations Secured then due
shall, at the option of the ABL Controlling Agent, not be merged into any decree
of foreclosure entered by the court, and the Trustee or Pari Passu Agent may
concurrently or subsequently seek to foreclose one or more mortgages or deeds of
trust that also secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Term Loan Intercreditor Agreement.

Section 5.2 Governing Law

.  This Deed of Trust shall be construed, governed and enforced in accordance
with the laws of the State.  Wherever possible, each provision of this Deed of
Trust shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Deed of Trust shall be prohibited
by or invalid under applicable law, such provision shall be effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Deed of Trust.

Section 5.3 Satisfaction of Deed of Trust

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Term Loan Intercreditor
Agreement for release of the Mortgaged Property from this Deed of Trust, then
the Pari Passu Agent shall, promptly upon request of the Grantor, request the
Trustee to reconvey the Mortgaged Property and shall surrender this Deed of
Trust and evidence of satisfaction of the Obligations Secured to the
Trustee.  Trustee shall reconvey the Mortgaged Property without warranty to the
person or persons legally entitled thereto.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Deed of Trust shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Grantor and shall inure to the benefit of
the parties hereto and their respective successors and assigns; all references
herein to the Grantor and to the Pari Passu Agent shall be deemed to include
their respective successors and assigns.  The Grantor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the



12

--------------------------------------------------------------------------------

 

Grantor. Wherever used herein, the singular number shall include the plural, the
plural shall include the singular, and the use of any gender shall be applicable
to all genders. The Secured Parties shall be third party beneficiaries of the
Grantor’s representations, warranties, covenants and agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Grantor agrees, to the full extent permitted by law, that neither the
Grantor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the encumbrance hereof and agrees that the Pari Passu Agent or any court having
jurisdiction to foreclose such encumbrance may sell the Mortgaged Property in
part or as an entirety.  To the fullest extent permitted by law, the Grantor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Deed of Trust, on its own behalf and
on behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Grantor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Deed of Trust and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Grantor or any affiliate to limit the right of the Pari
Passu Agent to pursue or commence concurrent actions against the Grantor or any
such affiliate or any property owned by any one or more of them.  Grantor
further waives, to the extent permitted by applicable law, all errors and
imperfections in any proceedings instituted by Pari Passu Agent or Trustee under
this Deed of Trust and all notices of any Event of Default (except as may be
provided for under the terms of this Deed of Trust) or of Pari Passu Agent’s or
Trustee’s election to exercise or its actual exercise of any right, remedy or
recourse provided for under this Deed of Trust.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Deed of Trust to the contrary, in the event
of a conflict or inconsistency between this Deed of Trust and the Term Loan
Intercreditor Agreement, the provisions of the Term Loan Intercreditor Agreement
will govern.  To the extent any provision of this Deed of Trust specifies
performance according to standards established by the Term Loan Intercreditor
Agreement, then such specification shall mean the performance that would be
required by the Borrower were the Borrower the owner of the Mortgaged Property
and the Grantor hereunder.  Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to Beneficiary pursuant to this
Deed of Trust and the exercise of any right or remedy by Beneficiary hereunder
are subject to the provisions of the Term Loan Intercreditor Agreement.  In the
event of any conflict or inconsistency between the terms and provisions of the
Term Loan Intercreditor Agreement and the terms and provisions of this Deed of
Trust, the terms and provisions of the Term Loan Intercreditor Agreement shall
govern and control.



13

--------------------------------------------------------------------------------

 

Section 5.7 Future Advances

.  Any and all future advances (subject to the limitations on the principal
amount of Obligations Secured elsewhere contained in this Deed of Trust) under
this Deed of Trust and the ABL Loan Documents shall have the same priority as if
the future advance was made on the date that this Deed of Trust was recorded.
This Deed of Trust shall secure the Obligations Secured, whenever incurred, such
Obligations Secured to be due at the times provided in the ABL Loan Documents.
Notice is hereby given that the Obligations Secured may increase as a result of
any defaults hereunder by Grantor due to, for example, and without limitation,
unpaid interest or late charges, unpaid taxes or insurance premiums which the
Pari Passu Agent elects to advance, defaults under leases that the Pari Passu
Agent elects to cure, attorney fees or costs incurred in enforcing the ABL Loan
Documents or other expenses incurred by the Pari Passu Agent in protecting the
Collateral, the security of this Deed of Trust or the Pari Passu Agent’s rights
and interests.

Section 5.8 Changes

.  Neither this Deed of Trust nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  To the extent permitted by
law, any agreement hereafter made by the Grantor and the Pari Passu Agent
relating to this Deed of Trust shall be superior to the rights of the holder of
any intervening lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Term Loan Intercreditor Agreement, in any action or proceeding
arising out of or relating to this Deed of Trust, and the Grantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any state or federal court sitting in the State or in
such other location as may be specified in the Term Loan Intercreditor
Agreement.

(b) The provisions of the Term Loan Intercreditor Agreement contained in
Sections 8.7 and 8.8 thereof are hereby incorporated by reference as if set out
in their entirety in this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

(d) Grantor waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding;
consents to service of process in any such action or proceeding by the mailing
of a copy of such process to the Grantor



14

--------------------------------------------------------------------------------

 

as set forth in Section 5.1 hereof; and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Pari Passu Agent to
serve legal process in any other manner permitted by law or affect the right of
the Pari Passu Agent to bring any action or proceeding against the Grantor or
its property in the courts of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Deed of Trust.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Deed of Trust.  In the event an ambiguity or question of intent or
interpretation arises, this Deed of Trust shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Deed of Trust.

Section 5.12 Pari Passu Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Pari Passu Agent or the ABL Controlling Agent reasonably determines that the
Grantor’s action is not protective of the interest of the Pari Passu Agent in
the Mortgaged Property, Pari Passu Agent shall have the right to appear in and
defend any legal proceeding brought regarding the Mortgaged Property and to
bring any legal proceeding, in the name and on behalf of the Grantor or in the
Pari Passu Agent’s name, that the ABL Controlling Agent, in its sole discretion,
determine is necessary to be brought to protect the Secured Parties’  interest
in the Mortgaged Property, as long as Pari Passu Agent provided Grantor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Pari Passu Agent shall promptly thereafter notify Grantor of the bringing of
such proceeding).  Nothing herein is intended to prohibit Grantor from bringing
or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Deed of Trust, this
Deed of Trust is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Grantor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Grantor agrees to indemnify and hold harmless the Secured Parties
from and against all loss,



15

--------------------------------------------------------------------------------

 

cost and liability incurred by the Grantor in connection with any of the
foregoing that are not the responsibility of the Secured Parties in accordance
with this Section; provided that the Grantor shall not be liable for such
indemnification to any Secured Party to the extent that resulting from such
Secured Party’s gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable order.

Section 5.14 Indemnity

.  Grantor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,
including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Mortgaged Property, (ii) the operation or violation of any Environmental
Law by Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property, (iii) any claim for personal injury, property
damage related to Grantor or any subsidiary of Grantor or otherwise occurring on
or with respect to the Mortgaged Property, (iv) any claim for actual or
threatened injury to, destruction of or loss of natural resources in connection
with Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by Grantor  made herein or in
any of the ABL Loan Documents evidencing or securing any obligation  under the
ABL Loan Documents or setting forth terms and conditions applicable thereto or
otherwise relating thereto.  The foregoing indemnity shall survive the
termination of this Deed of Trust and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the ABL Loan Documents and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS DEED OF TRUST SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS DEED OF TRUST MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS DEED OF TRUST ONLY BY ANOTHER
WRITTEN AGREEMENT.  THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER
CREDIT AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Deed of Trust or any of the ABL
Loan Documents, the liability of the Grantor hereunder shall not exceed the
maximum amount of



16

--------------------------------------------------------------------------------

 

liability that the Grantor can incur without rendering this Deed of Trust void
or voidable under any applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount (and, to the extent
necessary to comply with the foregoing under any applicable law, the Obligations
Secured shall be reduced to such maximum amount).

Section 5.18 Second Lien Status

.    Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Beneficiary under this Deed of Trust
and the exercise of any right or remedy by or for the benefit of Beneficiary
hereunder are subject to the provisions of the Term Loan Intercreditor
Agreement.  In the event of any conflict between the terms of the Term Loan
Intercreditor Agreement and this Deed of Trust, the terms of the Term Loan
Intercreditor Agreement shall govern and control.  Any reference in this Deed of
Trust to “second priority lien” or words of similar effect in describing the
security interests created hereunder shall be understood to refer to such
priority as set forth in the Term Loan Intercreditor Agreement.  All
representations, warranties, and covenants in this Deed of Trust shall be
subject to the provisions and qualifications set forth in this Section 5.18.

Article 6
trustee PROVISIONS

Section 6.1 Liability of Trustee

.  Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or willful
misconduct.  Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property.  Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by him hereunder, believed by him in good faith to be
genuine.  Trustee shall be entitled to reimbursement for expenses incurred by
him in the performance of his duties hereunder and to reasonable compensation
for such of his services hereunder as shall be rendered.  Grantor will, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of his duties.

Section 6.2 Retention of Money

.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received hereunder.

Section 6.3 Successor Trustees

.  Trustee may resign by the giving of notice of such resignation in writing to
Pari Passu Agent. If Trustee shall die, resign or become disqualified from
acting in the execution of this trust



17

--------------------------------------------------------------------------------

 

or shall fail or refuse to execute the same when requested by Pari Passu Agent
so to do, or if, for any reason, Pari Passu Agent shall prefer to appoint a
substitute trustee to act instead of the forenamed Trustee, Pari Passu Agent
shall have full power to appoint a substitute trustee and, if preferred, several
substitute trustees in succession who shall succeed to all the estate, rights,
powers and duties of the forenamed Trustee.  Pari Passu Agent may, from time to
time, by a written instrument executed and acknowledged by Pari Passu Agent,
mailed to Grantor and recorded in the County in which the Real Property is
located and by otherwise complying with the provisions of the applicable law of
the State, substitute a successor or successors to the Trustee named herein or
acting hereunder.

Section 6.4 Perfection of Appointment

.  Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Pari Passu Agent or of the successor
Trustee, the Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor Trustee, upon the trusts herein expressed, all
the estates, properties, rights, powers and trusts of the Trustee so ceasing to
act, and shall duly assign, transfer and deliver any of the property and moneys
held by such Trustee to the successor Trustee so appointed in its, her or his
place.

Article 7
LOCAL LAW PROVISIONS

Section 7.1 Nebraska Provisions

. Notwithstanding anything to the contrary else in this Deed of Trust: 

(a) Foreclosure by Power of Sale.  Should Beneficiary elect to foreclose by
exercise of the power of sale herein contained, Beneficiary shall notify Trustee
and shall deposit with Trustee this Deed of Trust, the ABL Loan Documents and
such receipts and evidence of expenditures made and secured hereby as Trustee
may require. Thereafter, and only in accordance with or as permitted by the
Nebraska Trust Deeds Act (as may be amended from time to time):

(i) upon receipt of such notice from Beneficiary, Trustee shall cause to be
recorded, published and delivered to Grantor such notice of default and notice
of sale and any other notice or document or instrument as then required by
applicable law and/or by this Deed of Trust. Trustee shall, without demand on
Grantor, after such time as may then be required by law and after recordation
and/or delivery of such notice of default, notice of sale and/or any other
notice required by law, sell the Mortgaged Property at the time and place of
sale fixed by it in such notice of sale, either as a whole, or in separate lots
or parcels or items as Trustee shall deem expedient, and in such order as
Trustee may determine, at public auction to the highest bidder for cash in
lawful money of the United States payable at the time of sale.  Trustee shall
deliver to such purchaser or purchasers thereof a good and sufficient deed or
deeds conveying the property so sold, but without any covenant or warranty,
express or implied. Any person, including, without limitation, Beneficiary, may



18

--------------------------------------------------------------------------------

 

purchase at such sale, and Grantor hereby covenants to warrant and defend the
title of such purchaser or purchasers; and

(ii) after deducting all costs, fees and expenses of Trustee and those allowed
or permitted by the Term Loan Intercreditor Loan Agreement, including attorneys’
fees and costs of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of (i) all sums expended under the terms hereof,
not then repaid, with accrued interest, (ii) all other sums then secured hereby,
and (iii) the remainder, if any, to the person or persons legally entitled
thereto; and

(iii) Trustee may in the manner provided by law postpone sale of all or any
portion of the Mortgaged Property.

(b) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Mortgaged Property in any manner permitted by the
laws of the State of Nebraska or of any other state in which any part of the
Mortgaged Property is situated, and any foreclosure suit may be brought by the
Trustee or by the Beneficiary. 

(c) Appointment of Successor Trustee.  Beneficiary may, from time to time, by a
written instrument executed and acknowledged by Beneficiary, mailed to Grantor
and recorded in the County in which the Mortgaged Property is located and by
otherwise complying with the provisions of the applicable law of the State of
Nebraska, substitute a successor or successors to the Trustee named herein or
acting hereunder. 

(d) Requests for Notice.  Grantor hereby requests a copy of any notice of
default and any notice of sale hereunder be mailed to Grantor at Grantor’s
addresses set forth in this Deed of Trust. While hereby expressly reserving the
priority of this Deed of Trust as established by law, Trustee and Beneficiary
hereunder request that a copy of any notice of default and any notice of sale
under any deed of trust recorded against the Mortgaged Property either prior to,
or subsequent to the date this Deed of Trust is recorded be mailed to each at
the addresses set forth in this Deed of Trust. 

(e) Reconveyance by Trustee.  Upon written request of Beneficiary stating that
all sums secured hereby have been irrevocably paid in full, Trustee shall
reconvey to Grantor, or to the person or persons legally entitled thereto,
without warranty, any portion of the Trust Property then held hereunder. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof. 

[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

GRANTOR:

Green Plains Wood River LLC,
a Delaware limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

The foregoing instrument was acknowledged before me on this 29th day of March,
2018, by Michelle Mapes, the Chief Legal & Administration Officer of Green
Plains Wood River LLC, a Delaware limited liability company, on behalf of said
limited liability company.



/s/ Ronda Alcala

Notary Public

My commission expires:

 
9/29/20

 


S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description (Hall County and Buffalo County)

Tract A: (Fee Interest)

﻿

Lot 2, Cargill Addition, Wood River, Hall County, Nebraska.

﻿

﻿

Tract B: (Leasehold Interest as evidenced by that certain Grain Facility Lease
by and between Cargill, Incorporated as Landlord/Lessor and Green Plains Wood
River LLC as Tenant/Lessee, as evidenced by the Memorandum of Lease dated
November 26, 2013 filed December 6, 2013 as instrument number 201309517 in the
Register of Deeds of Hall County, Nebraska)

﻿

Lot 1, Cargill Addition, Wood River, Hall County, Nebraska, formerly known and
described as follows:

All that part of the S 1/2 SE 1/4 of Section 24, in Section 24, in Township 10
North, Range 12 West of the 6th P.M., Hall County, Nebraska, which lies South of
the center line of the Union Pacific Railroad Company right of way, being a
triangular piece of ground more particularly described as follows:

Beginning at the intersection of said center line of right of way with the East
line of said Section 24, running thence South along said East Section line for a
distance of 868 feet to the Southeast corner of said Section running thence West
along the South line of said Section for a distance of 2,246 feet to its point
of intersection with the center line of said right of way, running thence in a
Northeasterly direction along said center line of the place of beginning;

Subject however, to the Union Pacific Railroad right of way less that part
conveyed to the State of Nebraska by Warranty Deed recorded in Book 79, Page 573
in the office of the Register of Deeds in Hail County, Nebraska; and subject to
the county roads.

﻿

AND EXCEPT

﻿

Part of the S 1/2 SE 1/4 of Section 24, in Township 10 North, Range 12 West of
the 6th P.M., Hall County, Nebraska, more particularly described as follows:

Commencing at a point on the East line of the SE 1/4, said point being 526.13
feet North of the Southeast corner of said Section 24; thence 133.0 feet West
perpendicular to the East line of the SE 1/4 of said Section 24 to a point;
thence 75.0 feet North parallel to the East line of the Union Pacific Railroad
Company; thence 142.62 feet Northeasterly along the Southerly right of way line
of said railroad, to a point on the East line of the SE 1/4 of said Section 24;
thence 126.49 feet South along the East line of the SE 1/4 of said Section 24,
to the point of beginning.

﻿

Tract C (Water Rights)   (described in the 2013 Specialty Warranty Deed as Tract
B-1-Restrictive Covenant and Easement Interest)

﻿

All rights and interest in and to, all ground water and surface water rights
located on, appurtenant to or used in connection with Tract B (collectively, the
"Water Rights") as described in the Water Rights Deed and Declaration of
Restrictive Covenants and Easements recorded in the Register of Deeds of Hall
County, Nebraska filed December 22, 2006 at Instrument No. 200611329 and in the
Register of Deeds of Buffalo County, Nebraska filed December 21, 2006 at
Instrument No. 20069709, which Tract B is more particularly described as:

﻿

Tract B:

﻿

A tract of land being part of the Southeast Quarter of the Southeast Quarter
(SE1/4 SE1/4) of Section Two (2) and the Northeast Quarter of the Northeast
Quarter (NE1/4 NE1/4) and part of the Northwest Quarter of the Northeast Quarter
(NW1/4 NE1/4) of Section Eleven (11) and all located in Township Eight (8)
North, Range Fourteen (14) West of the Sixth Principal Meridian, Buffalo County,
Nebraska, and all more particularly described as follows: Referring to the
Northwest corner of the Northeast Quarter of said Section 11 and assuming the
west line of said Northeast Quarter as bearing S 00°16'59" E and all bearings
contained herein are relative thereto; thence S 00°16'59" E on said west line a
distance of 195.87 feet to the ACTUAL PLACE OF BEGINNING; thence S 00°16'59" E a
distance of 1131.14 feet to the Southwest corner of said Northwest Quarter of
the Northeast Quarter;



Exhibit A-1

--------------------------------------------------------------------------------

 

 

thence S 84°47'50" E and on the south line of said Northwest Quarter of the
Northeast Quarter and the Northeast Quarter of the Northeast Quarter a distance
of 2683.29 feet to the southeast corner of said Northeast Quarter of the
Northeast Quarter; thence N 00°03'16" E and on the east line of said Northeast
Quarter a distance of 1334.54 feet to the northeast corner of the Northeast
Quarter of said Section 11; said point also being the southeast corner of the
Southeast Quarter of said Section 2; thence N 00°36'23" W and on the east line
of the Southeast Quarter of said Section 2 a distance of 424.14 feet; thence S
77°47'11" W a distance of 2067.23 feet; thence N 85°21'26" W a distance of
656.31 feet to the place of beginning.

﻿

Tract C-1 (Water Rights Easement Interest)

﻿

Non-exclusive easements to and over the Leisinger Property (i) for pedestrian
and vehicular ingress, egress and across to and (ii) to install, maintain,
repair, replace and utilize pumps, pipelines, other equipment and transmission
lines for the purpose of exercising and utilizing the Water Rights, as described
in the Water Rights Deed and Declaration of Restrictive Covenants and Easements
recorded in the Register of Deeds of Hall County, Nebraska filed December 22,
2006 at Instrument No. 200611329 and in the Register of Deeds of Buffalo County,
Nebraska filed December 21, 2006 at Instrument No. 20069709, which Leisinger
Property is more particularly described as follows:

Tract A:

﻿

A tract of land being part of Government Lot Nine (9) and part of Government Lot
Ten (10) and part of the Southeast Quarter of the Southeast Quarter (SE1/4
SE1/4) and part of the Southwest Quarter of the Southeast Quarter (SW1/4 SE1/4)
of Section Two (2) and part of the Northwest Quarter of the Northeast Quarter
(NW1/4 NE1/4) of Section Eleven (11) and located in Township Eight (8) North,
Range Fourteen (14) West of the Sixth Principal Meridian, Buffalo County,
Nebraska, and all more particularly described as follows: Beginning at the
Southwest corner of the Southeast Quarter of said Section 2, said place of
beginning being the Northwest corner of the Northeast Quarter of said Section 11
and assuming the west line of the Southeast Quarter of said Section as bearing N
02°52'01" E and all bearings contained herein are relative thereto; thence N
02°52'01" E on said west line a distance of 1267.6 feet to a point on the south
line of a public road; thence N 78°21'08" E and on the south line of said public
road a distance of 2286.59 feet; thence S 00°50'57" E a distance of 183.22 feet;
thence N 85°45'35" E a distance of 356.26 feet to the east line of said Section
2; thence S 00°36'23" E and on said east line a distance of 1382.54 feet; thence
S 77°47'11" W a distance of 2067.23 feet; thence N 85°21'26" W a distance of
656.31 feet to the west line of the Northeast Quarter of said Section 11; thence
N 00°16'59" W and on said west line a distance of 195.87 feet to the place of
beginning.

Tract B:

﻿

A tract of land being part of the Southeast Quarter of the Southeast Quarter
(SE1/4 SE1/4) of Section Two (2) and the Northeast Quarter of the Northeast
Quarter (NE1/4 NE1/4) and part of the Northwest Quarter of the Northeast Quarter
(NW1/4 NE1/4) of Section Eleven (11) and all located in Township Eight (8)
North, Range Fourteen (14) West of the Sixth Principal Meridian, Buffalo County,
Nebraska, and all more particularly described as follows: Referring to the
Northwest corner of the Northeast Quarter of said Section 11 and assuming the
west line of said Northeast Quarter as bearing S 00°16'59" E and all bearings
contained herein are relative thereto; thence S 00°16'59" E on said west line a
distance of 195.87 feet to the ACTUAL PLACE OF BEGINNING; thence S 00°16'59" E a
distance of 1131.14 feet to the Southwest corner of said Northwest Quarter of
the Northeast Quarter; thence S 84°47'50" E and on the south line of said
Northwest Quarter of the Northeast Quarter and the Northeast Quarter of the
Northeast Quarter a distance of 2683.29 feet to the southeast corner of said
Northeast Quarter of the Northeast Quarter; thence N 00°03'16" E and on the east
line of said Northeast Quarter a distance of 1334.54 feet to the northeast
corner of the Northeast Quarter of said Section 11; said point also being the
southeast corner of the Southeast Quarter of said Section 2; thence N 00°36'23"
W and on the east line of the Southeast Quarter of said Section 2 a distance of
424.14 feet; thence S 77°47'11" W a distance of 2067.23 feet; thence N 85°21'26"
W a distance of 656.31 feet to the place of beginning.

﻿

Tract D: (Easement Interest)

﻿

A parcel of land located in the South Half of the Northwest Quarter of Section
24, Township 10 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
described in Instrument No. 200805469, filed June 25, 2008 in the records of
Hall County, Nebraska, and more particularly described as follows:





S-2

--------------------------------------------------------------------------------

 

 

Commencing at the Southwest corner of said Northwest Quarter, thence N00°00'26"E
(assumed bearing) along the west line said South Half of the Northwest Quarter a
distance of 2.52 feet to the place of beginning; thence N00°00'26"E along said
west line a distance of 60.00 feet; thence S89°59'34"E perpendicular to the west
line said South Half of the Northwest Quarter a distance of 140.00 feet; thence
S00°00'26"W parallel with the west line of said South Half of the Northwest
Quarter a distance of 60.00 feet; thence N89°59'34"W perpendicular to the west
line said South Half of the Northwest Quarter a distance of 140.00 feet to the
place of beginning.

﻿

Tract E: (Easement Interest)

﻿

Parcel 1:

﻿

Non-exclusive easements over part of the Southeast Quarter of the Southwest
Quarter of Section 24, Township 10 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated May 24, 2007,
filed June 5, 2007 as Instrument No. 200704654.

﻿

Parcel 2:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter and
the North Half of the Southwest Quarter of Section 24, Township 10 North, Range
12 West of the 6th P.M., Hall County, Nebraska, as contained in Pipeline
Easement by Owner dated May 22, 2007, filed August 30, 2007 as Instrument No.
200707455;

﻿

AND

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter and
the North Half of the Southwest Quarter of Section 24, Township 10 North, Range
12 West of the 6th P.M., Hall County, Nebraska, as contained in Pipeline
Easement by Owner dated August 27, 2007, filed September 26, 2007 as Instrument
No. 200708273.

 

Parcel 3:

﻿

Non-exclusive easements over part of the North Half of the Northwest Quarter of
Section 24, Township 10 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated May 25, 2007, filed
July 10, 2007 as Instrument No. 200705833.

﻿

Parcel 4:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 13, and
part of the South Half of the Southwest Quarter of Section 12, all in Township
10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as contained
in Pipeline Easement by Owner dated May 23, 2007, filed June 5, 2007 as
Instrument No. 200704651.

﻿

Parcel 5:

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 13, and
part of the East Half of the Southwest Quarter of Section 1, all in Township 10
North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as contained in
Pipeline Easement by Owner dated May 7, 2007, filed May 17, 2007 as Instrument
No. 200704006.

﻿

Parcel 6:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 13, and
part of the South Half of the Southwest Quarter of Section 12, all in Township
10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as contained
in Pipeline Easement by Owner dated November 5, 2007, filed November 29, 2007 as
Instrument No. 200710027.

﻿

﻿

﻿





S-3

--------------------------------------------------------------------------------

 

 

﻿

﻿

Parcel 7:

﻿

Non-exclusive easements over part of the North Half of the Southwest Quarter of
Section 12, Township 10 North, Range 12 West of the 6th P.M., in Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated June 25, 2007, filed
August 30, 2007 as Instrument No. 200707456.

﻿

Parcel 8:

﻿

Non-exclusive easements over part of the North Half of the Northwest Quarter and
the South Half of the Northwest Quarter of Section 12, Township 10 North, Range
12 West of the 6th P.M., in Hall County, Nebraska, as contained in Pipeline
Easement by Owner dated May 8, 2007, filed May 17, 2007 as Instrument No.
200704007.

﻿

Parcel 9:

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 1,
Township 10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated May 21, 2007, filed July 10, 2007
as Instrument No. 200705832;

﻿

AND

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 1,
Township 10 North, Range 12 West of the 6th P.M., in Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated May 9, 2007, filed July 10, 2007
as Instrument No. 200705831.

﻿

Parcel 10:

﻿

Non-exclusive easements over part of the West Half of the West Half of the
Southeast Quarter, and part of the East Half of the Northwest Quarter, and part
of the Southwest Quarter of Section 36, Township 11 North, Range 12 West of the
6th P.M., Hall County, Nebraska, as contained in Pipeline Easement by Owner
dated May 24, 2007, filed June 5, 2007 as Instrument No. 200704652.

﻿

Parcel 11:

﻿

Non-exclusive easements over part of the West Half of the Northwest Quarter of
Section 36, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated May 17, 2007, filed
June 5, 2007 as Instrument No. 200704653; Re-recorded May 14, 2008 as Instrument
No. 200804175.

﻿

Parcel 12:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 25,
Township 11, North Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated June 15, 2007, filed September 26,
2007 as Instrument No. 200708268.

﻿

Parcel 13:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter of
Section 25, part of the South Half of the Northwest Quarter of Section 24, part
of the North Half of the Northwest Quarter of Section 24, and part of the North
Half of the Northwest Quarter of Section 13, all in Township 11 North, Range 12
West of the 6th P.M., Hall County, Nebraska, as contained in Pipeline Easement
by Owner dated May 17, 2007, filed May 18, 2007 as Instrument No. 200704042 and
as corrected by Corrective Pipeline Easement by Owner dated July 29, 2009, filed
July 31, 2009 as Instrument No. 200906341.

﻿

﻿

﻿





S-4

--------------------------------------------------------------------------------

 

 

﻿

﻿

Parcel 14:

﻿

Non-exclusive easements over part of the North Half of the Northwest Quarter of
Section 25, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated May 22, 2007, filed
May 23, 2007 as Instrument No. 200704212.

﻿

Parcel 15:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 24,
Township 11 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated September 11, 2007, filed
September 26, 2007 as Instrument No. 200708267.

﻿

Parcel 16:

﻿

Non-exclusive easements over part of the North Half of the Northwest Quarter of
Section 24, located in Township 11 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated December 17,
2008, filed January 12, 2009, as Instrument No. 200900173 and as corrected by
Corrective Pipeline Easement by Owner dated July 29, 2009, filed July 31, 2009
as Instrument No. 200906342.

﻿

Parcel 17:

﻿

Non-exclusive easements over part of the Southwest Quarter of Section 13,
located in Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated November 21, 2008,
filed December 2, 2008 as Instrument No. 200809832.

﻿

Parcel 18:

﻿

Intentionally omitted

﻿

Parcel 19:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter of
Section 13 located in Township 11 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated May 17, 2007,
filed May 18, 2007 as Instrument No. 200704043.

﻿

Parcel 20:

﻿

Non-exclusive easements over part of the South Half of the Northwest Quarter of
Section 13 located in Township 11 North, Range 12 West of the 6th P.M., Hall
County, Nebraska, as contained in Pipeline Easement by Owner dated December 17,
2008, filed January 12, 2009 as Instrument No. 200900174.

﻿

Parcel 21:

﻿

Non-exclusive easements over part of the North Half of the Northeast Quarter of
Section 13, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated August 29, 2007,
filed August 30, 2007 as Instrument No. 200707457.

﻿

Parcel 22:

﻿

Non-exclusive easements over part of the Southeast Quarter of Section 12,
Township 11 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated September 8, 2007, filed September
26, 2007 as Instrument No. 200708272.

﻿

﻿





S-5

--------------------------------------------------------------------------------

 

 

﻿

﻿

Parcel 23:

﻿

Non-exclusive easements over part of the Northwest Quarter of Section 12,
Township 11 North, Range 12 West of the 6th P.M., Hall County, Nebraska, as
contained in Pipeline Easement by Owner dated September 12, 2007, filed
September 26, 2007 as Instrument No. 200708266.

﻿

Parcel 24:

﻿

Non-exclusive easements over part of the North Half of the Northeast Quarter of
Section 12, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated September 11, 2007,
filed September 26, 2007 as Instrument No. 200708269.

﻿

Parcel 25:

﻿

Non-exclusive easements over part of the South Half of the Northeast Quarter of
Section 12, Township 11 North, Range 12 West of the 6th P.M., Hall County,
Nebraska, as contained in Pipeline Easement by Owner dated September 5, 2007,
filed September 26, 2007 as Instrument No. 200708271.

﻿

Parcel 26:

﻿

Non-exclusive easements over part of the Southwest Quarter of the Southwest
Quarter of Section 6, Township 11 North, Range 11 West of the 6th P.M., Hall
County, Nebraska, as contained in Surface Easement (Meter & Regulator) filed
November 15, 2007 as Instrument No. 200709752.

﻿

﻿

AND EXCEPTING FROM THE ABOVE DESCRIBED PARCELS OF LAND, THAT PORTION OF PROPERTY
DESCRIBED AS Lot 1, Cargill Second Subdivision, in the City of Wood River, Hall
County, Nebraska, as set forth within the Special Warranty Deed - Correction
Deed filed July 11, 2016, as instrument 201604292, and Correction Deed filed
August 15, 2016, as instrument 201605250 in the Register of Deeds of Hall
County, NE.

﻿

﻿



S-6

--------------------------------------------------------------------------------